Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 06, 2020

The Court of Appeals hereby passes the following order:

A20A0415. SHARON WILSON v. THE STATE.


      The appeal in this case was docketed on September 16, 2019, making the
Appellant’s brief and enumerations of error due on October 7, 2019.1 See Court of
Appeals Rule 23 (a). Appellant was given notice of these facts. See Court of Appeals
Rule 13. After Appellant failed to file a brief by October 7, this Court issued an order
on November 27, 2019, requiring Appellant to file her brief no later than December
9, 2019. That order further provided that Appellant’s failure to file a brief by
December 9 would result in the dismissal of this appeal.



      As of the date of this order, the Appellant’s enumerations of error and brief still
have not been filed. Accordingly, this appeal is deemed abandoned and is hereby
ordered DISMISSED. Court of Appeals Rules 7, 23 (a).




      1
       The twentieth day after docketing, October 6, 2019, fell on a Sunday, making
Appellant’s brief due on Monday, October 7, 2019. See OCGA § 1-3-1 (d) (3).
      Nothing in this order shall preclude the Appellant from filing a timely motion
for reconsideration seeking reinstatement of the appeal.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/06/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.